Title: To Thomas Jefferson from Joseph Carrington Cabell, 22 November 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
22d. Nov. 1823.
I arrived at this place on yesterday and to-day shall proceed on my journey to the county of Lancaster, but  from my detention in Nelson in consequence of my late purchase it will probably be out of my power to get back to the meeting of the Assembly. Indeed, I fear I shall be compelled to be absent nearly all the month of December, as I shall probably have to return to Nelson. As Genl Breckenridge is in the House, I presume it would be advisable to take time to get our measure through. Col: Randolph & himself & others will be able to chalk out the course most likely to conduct us to a successful issue. I hope I may be able so to arrange my affairs as to retain my seat in the Senate till the end of my term. I shall endeavor to do so, by the employment of the best managers at high wages. Nothing on earth would give me more pleasure than to comply with any wish of yours particularly in regard to the University, but candor  requires me to state that such is now the posture of my affairs I  shall be unable to leave the country. I will continue my best endeavors to cooperate with you in the State, and for that purpose I hope I shall be able to remain in the Legislature. I enclose you Roscoe’s work, which from my multiplied engagements of late, I have been unable to read; but I am unwilling to keep it from you any longer, and hope you will pardon the delay which has already taken place.I am Dr Sir, faithfully yoursJoseph C. Cabell